Citation Nr: 0500905	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  04-05 779	)	DATE
	)
	)


THE ISSUE

Whether the January 13, 1986, Board of Veterans' Appeals 
decision which determined that the termination of the 
veteran's total rating for compensation purposes based on 
individual unemployability effective as of July 31, 1981, was 
proper was clearly and unmistakably erroneous.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from November 1944 to January 
1947.  

In November 2004, the veteran submitted a Motion to Advance 
on the Docket.  In December 2004, the Board granted the 
veteran's motion.  The veteran is represented in this matter 
by the Disabled American Veterans.  

For the reasons and bases discussed below, the Board finds 
that the January 13, 1986, Board decision which determined 
that the termination of the veteran's total rating for 
compensation purposes based on individual unemployability 
effective as of July 31, 1981, was proper was clearly and 
unmistakably erroneous.  


FINDINGS OF FACT

1.  A January 13, 1986, Board decision determined that the 
termination of the veteran's total rating for compensation 
purposes based on individual unemployability effective as of 
July 31, 1981, was proper.  

2.  The evidence before the Board in January 1986 did not 
establish the veteran's actual employability.  


CONCLUSION OF LAW

The Board committed clear and unmistakable error in its 
January 13, 1986, decision in failing to determine that the 
termination of the veteran's total rating for compensation 
purposes based on individual unemployability effective as of 
July 31, 1981, was improper.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403 (2004); 38 C.F.R. § 3.343(c) 
(1985).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

An April 1966 Department of Veterans Affairs (VA) rating 
decision increased the evaluation for the veteran's chronic 
brain syndrome from 50 percent to 70 percent; granted a total 
rating for compensation purposes based on individual 
unemployability; and effectuated the awards as of October 1, 
1965.  

The report of a January 1981 VA examination for compensation 
purposes states that the veteran reported having not worked 
since 1970.  The VA examiner commented that:  

This patient has been suffering from 
intermittent headaches and 
lightheadedness over a long period of 
time dating back to 1945.  He has 
undergone extensive investigations in the 
past and various diagnoses including 
post-traumatic encephalopathy, chronic 
brain syndrome have been entertained.  
Reviewing his past medical records, I see 
no significant change in his condition.  

A May 1, 1981, VA rating decision prospectively terminated 
the veteran's total rating for compensation purposes based on 
individual unemployability effective as of July 31, 1981.  
The veteran subsequently perfected a substantive appeal from 
the May 1, 1981 rating decision.  

The report of an October 1981 VA examination for compensation 
purposes states that the veteran reported that he had not 
worked on a full-time basis since 1970 when he unsuccessfully 
attempted to return to work as a baker.  The VA examiner 
determined that the veteran exhibited poor adaptive 
functioning over the preceding year and "marked impairment 
in occupational functioning."  

In a November 4, 1983, decision, the Board tacitly determined 
that the termination of the veteran's total rating for 
compensation purposes based on individual unemployability 
effective as of July 31, 1981, was proper and denied a total 
rating for compensation purposes based on individual 
unemployability.  In July 1985, the accredited representative 
submitted a Motion for Reconsideration of the November 4, 
1983, Board decision.  The Motion for Reconsideration was 
subsequently granted.  

In a January 13, 1986, reconsideration decision, an expanded 
panel of the Board determined that the termination of the 
veteran's total rating for compensation purposes based on 
individual unemployability effective as of July 31, 1981, was 
proper.  In support of its decision, the Board found that: 
service connection was in effect for organic brain syndrome 
evaluated as 70 percent disabling and right first finger 
phalanx amputation residuals evaluated as 10 percent 
disabling; the veteran had not been employed on a full-time 
basis since October 1965; and the report of the January 1981 
VA examination for compensation purposes revealed no more 
than moderate impairment.  


II.  Clear and Unmistakable Error

In his February 2004 Memorandum, the accredited 
representative advances that the Board committed clear and 
unmistakable error (CUE) in its January 13, 1986, decision 
which determined that the termination of the veteran's total 
rating for compensation purposes based on individual 
unemployability effective as of July 31, 1986, was proper.  
In his March 2004 Motion for Revision, the accredited 
representative reiterated that the Board committed CUE in its 
January 13, 1986, decision by failing to properly apply the 
provisions of 38 C.F.R. § 3.343(c).  

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the United States Court of Appeals 
for Veterans Claims (Court) and decisions on issues which 
have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2004).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1403 (2004).  

In January 1986, the standard for termination of a total 
rating for compensation purposes based on individual 
unemployability was set out in 38 C.F.R. § 3.343(c) (1985).  
That regulation states, in pertinent part: 

In reducing a rating of 100 percent 
service-connected disability based on 
individual unemployability, the 
provisions of § 3.105(e) are for 
application, but caution must be 
exercised in such a determination that 
actual employability is established by 
clear and convincing evidence.  

In its January 13, 1986, decision, the Board "affirmed" the 
findings of the November 4, 1983, Board decision that the 
veteran's service-connected disabilities "are not of 
sufficient severity as to prevent him from engaging in some 
form of gainful employment consistent with his education and 
work experience." The Board failed to identify any evidence 
establishing the veteran's actual employability.  The reports 
of the VA examinations for compensation purposes considered 
by the Board noted that: the veteran exhibited marked 
occupational impairment; his service-connected disabilities 
had remained essential unchanged over a period of several 
decades; and he had been unemployed for many years.  Indeed, 
the Board specifically found that the veteran had not been 
employed on a full-time basis since October 1965.  Such 
evidence does not constitute clear and convincing evidence of 
the veteran's actual employability.  In reviewing a nearly 
identical factual scenario, the Court held that:  

It is evident that the RO did not have 
clear and convincing evidence of 
employability with which to legally 
terminate [the veteran's] benefits in 
April 1981.  In fact, the RO's only 
statements relating to the termination 
are bare and conclusive: "[C]urrent 
psychiatric examination does not reveal 
symptomatology or manifestations of the 
veteran's psychosis which would prevent 
all forms of gainful employment.  
Accordingly, entitlement to individual 
unemployability benefits is not found and 
the benefit is terminated."  In the 
present case, there was no evidence of 
employability at the time of the 1981 RO 
decision; the RO certainly did not have 
"clear and convincing evidence" with 
which to terminate appellant's IU [total 
rating for compensation purposes based on 
individual unemployability].  Reasonable 
minds could only conclude that the 
original decision was fatally flawed 
because of the failure to consider 
applicable regulations.  See Russell, 3 
Vet.App. at 313-14.  This is "the sort of 
error which, had it not been made, would 
have manifestly changed the outcome" of 
the decision.  Id.  At 313.  Therefore, 
we hold that the BVA's determination that 
this decision did not contain clear and 
unmistakable error is "arbitrary, 
capricious, an abuse of discretion or 
otherwise not in accordance with the 
law."  Olson v. Brown, 5 Vet. App. 430, 
434 (1993).  

The Board concludes that the January 13, 1986, Board decision 
was clearly and unmistakably erroneous in determining that 
the termination of the veteran's total rating for 
compensation purposes based on individual unemployability 
effective as of July 31, 1981 was proper.  38 C.F.R. 
§ 3.343(c) (1985).  


III.  VCAA

The Court has directed that the Veterans Claims Assistance 
Act of 2000 (VCAA) does not apply to claims of clear and 
unmistakable error.  Hines v. Principi, 18 Vet.App. 227, 235 
(2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  


ORDER

As the Board's January 13, 1986, Board decision was clearly 
and unmistakably erroneous in failing to determine that the 
termination of the veteran's total rating for compensation 
purposes based on individual unemployability effective as of 
July 31, 1981, was improper, the benefit sought on appeal is 
granted.   



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



